Name: 83/37/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1976 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-10

 Avis juridique important|31983D003783/37/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1976 (Only the Italian text is authentic) Official Journal L 038 , 10/02/1983 P. 0030 - 0031*****COMMISSION DECISION of 14 January 1983 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1976 (Only the Italian text is authentic) (83/37/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee; Whereas, under Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation; Whereas Italy has transmitted to the Commission the documents required to clear the accounts for 1976; whereas the latter has carried out on-the-spot inspection as provided for in Article 9 (2) of Regulation (EEC) No 729/70; Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), provides that the Decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognized as chargeable to the Fund, Guarantee Section, and also the determination of the amount of the Community's financial resources still available in each Member State; Whereas, under Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to non-member countries and intervention intended to stabilize agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organization of agricultural markets, may be financed; whereas the inspections carried out show that a part of the expenditure declared amounting to Lit 26 597 025 164 does not satisfy the requirements of these provisions and therefore cannot be financed; whereas the Member State has been fully informed of this deduction and has been able to give its views thereon; Whereas in Decision 81/1044/EEC (4) the Commission stated that on clearing the accounts for the 1976 financial year it would recognize a further amount of Lit 229 362 596 for the public storage of beef if an additional investigation showed that the conditions for Community financing were met; whereas the result of this investigation makes it possible to recognize this amount, which is treated as part of the total amount recognized; Whereas the unrecognized expenditure includes an amount of Lit 15 244 528 866 on which no final decision can be taken in the course of this clearance operation because an additional investigations are first necessary; whereas it may be possible to recognize this amount when the accounts for 1978 are cleared; Whereas the distillation of wine according to Regulation (EEC) No 1036/75 of 21 April 1975 (5), as last amended by Regulation (EEC) No 1786/75 (6), the expenditure for 9 287;5 hl is accepted with reservation because additional investigations are not yet completed; whereas the final decision in the corresponding expenditure will be taken in the course of the clearance of accounts for the financial year 1978; Whereas this Decision is without prejudice to the outcome of inquiries under way in the fruit and vegetables sector, HAS ADOPTED THIS DECISION: Article 1 The expenditure by Italy recognized as chargeable to the European Agricultural Guidance and Guarantee Fund, Guarantee Section, in respect of the 1976 financial year amounts, in accordance with the Annex, to Lit 610 886 981 555. Article 2 The financial resources available at the end of 1976 amount, in accordance with the Annex, to Lit 122 566 830 498. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 14 January 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 367, 31. 12. 1980, p. 87. (3) OJ No L 186, 16. 8. 1972, p. 1. (4) OJ No L 375, 30. 12. 1981, p. 27. (5) OJ No L 103, 23. 4. 1975, p. 3. (6) OJ No L 182, 12. 7. 1975, p. 10. ANNEX Clearance of the accounts concerning the expenditure financed by the EAGGF, Guarantee Section, for 1976 1.2,3 // // (in Lit) // 1.2.3 // 1. Funds available after clearance of the accounts for 1975 // // - 7 884 315 047 // 2. Advances received for 1976 // // 741 338 127 000 // 3. Total funds available to cover expenditure for 1976 // // 733 453 812 053 // 4. Expenditure recognized for 1976: // // // (a) Expenditure declared // 637 484 006 719 // // (b) Expenditure not recognized: // 26 597 025 164 // // - of which elimination of reserves for 1975 // 229 362 596 // // - of which definitive decision deferred to 1978: // // // for pigmeat // 2 086 085 825 // // for milk products // 6 501 337 156 // // for wine // 6 657 105 885 // // (c) Expenditure recognized // // 610 886 981 555 // 5. Funds available after clearance of the accounts for 1976 // // 122 566 830 498